Case 1:19-cr-10040-.]DB Document 28 Filed 04/18/19 Page 1 of 3 Page|D 98

AO 199A (Rev. 12/11) Order Setting Conditions ofRelease Page l of 3 Pages

 

\

UNITED STATES DISTRICT CoURT

for the

Western District of Tennessee

United States of America
v.

Jeffrey W. Young, Jr. Case No. 1219-Cr-‘|0040-JD`B-1

 

Defendant
ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § l4l35a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose

The defendant must appear at: _

 

Place

 

OH

 

Date and Time

lf blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance Bond, if ordered.

Case 1:19-cr-10040-.]DB Document 28 Filed 04/18/19 Page 2 of 3 Page|D 99

AO 199B (Rev. lZ/ll) Additional Conditions ofRelease Page lof _3_ Pages

v ADDITIONAL CONDITIONS OF RELEASE

IT IS FURTHER ORDERED that the defendant’s release is subject to the conditions marked below:

()(6)

'l`he defendant is placed in the custody of:

Person or organization
AddreSS (on/y if above is an organization)
City and state Tel No_

 

 

 

who agrees to (a) supervise the defendant, (b) use every effort to assure the defendant’ s appearance at all court proceedings, and (c) notify the court immediately
if the defendant violates a condition of release or is no longer' 1n the custodian’ s custody.

(X)

X

 

 

 

 

Signed:
Cus!odian Date
( X ) (7) The defendant must:
(a) submit to supervision by and report for supervision to the Pretrlal SeerCeS ,
telephone number , no later than
(b) continue or actively seek employment `
(c) continue or start an education program.
(d) surrender any passport to:
(e) not obtain a passport or other international travel document
(f) abide by the following restrictions on personal association, residence, ortravel: ReSldenCe and travel restricted tO

r\/\/\/-\/-\
XX
~./~_/`/`./\./

(X)

(a)

(11)
(i)

(O)
(P)

(q)

(r)
(S)

 

Western D1st jt of Tennessee without Court approval.
avoid all contact, directly or indirectly, with any person who 1s or may be a victim or witness in the investigation or prosecution,

including: No contact with co- -defendants named in indictment unless 1n the epresence of an attorney

 

get medical or psychiatric treatments if advisable bv pretrial services

 

or the following purposes:

return to custody each at o’clock after being released at o’clock for employment, schooling,

 

 

maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers

necessa1y. n

not possess a firearm, destructive device, or other weapon.

not use alcohol ( )_at all ( X ) excessively.

not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed

medical practitioner.

submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with random

frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of prohibited

substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and accuracy of prohibited

substance screening or testing.

pa1ticipate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or

supewising officer.

participate in one of the following location restriction programs and comply with its requirements as directed.

( ) (i) Curfew. You are restricted to your residence every day ( ) from to , or ( ) as
directed by the pretrial services office or supervising officer; or

( ) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services; medical,
substance abuser or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other activities
approved in advance by the pretrial services office or supervising officer; or

( )(iii) Home lncarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the court.

submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program

requirements and instructions provided.

( )You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or

supervising officer.

report as soon as possible, to the pretrial services office or supervising officer. every contact with law enforcement personnel, including
arrests, questioning, or traffic stops.

A|l conditions from the Board of Nursing remain in effect, re: Docket 17. 19-151799A

 

 

Case 1:191cr-1OO4O-.]DB Document 28 Filed 04/18/19 Page 3 of 3 Page|D 100

AO l99C (Rev. 09/08) Advice of Penalties f Page 3 of 3 Pages
ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While 011 release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

lt is a crime punishable by up to ten years in prison, and a $250,000 tine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt
to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(l) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more - you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;~

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than 3250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

l acknowledge thatl am the defendant in this case and thatl am aware of the conditions of release. I promise to obey all conditions
of release, to appear as directed, and surrender to serve any sentence imposed. lam aware of the penalties and sanctions set forth above.

 

 

Cit_v and State

Directions to the United States Marshal

( `/ ) The defendant is ORDERED released after processing
( ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk orjudge that the defendant
` has posted bond and/or complied with all other conditions for release, lf still in custody, the defendant must be produced before
the appropriate judge at the time and place specified.

Date; Apri| 18, 2019 s/Jon A. York
Judicial Offcer's Signalure

 

 

Jon A. York, United States |\/|agistrate Judge

Primed name and title

 

DISTRIBUTlON: COURT DEFENDANT PRETRIAL SERVICE U.S. A'I'I`ORNEY U.S. MARSHAL

